Citation Nr: 0006463	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
dated January 30, 1996, which granted a motion to vacate an 
August 1993 Board decision and remand the case for additional 
development.

The case arose from a February 1992 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 1996, July 1997, and April 1999 the Board remanded the 
case for additional development.

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In February 2000 the Board received correspondence from the 
veteran which requested an additional personal hearing and 
identified additional private medical treatment records.  The 
Board notes that VA regulations provide for the right to a 
hearing before a Member of the Board; however, the record 
reflects the veteran appeared at personal hearings in April 
1993 and September 1998.  See 38 C.F.R. § 20.700 (1999).  The 
Board also notes that while the receipt of pertinent evidence 
by the Board requires RO consideration unless consideration 
is waived by the claimant, in this case the veteran provided 
no information indicating that the additional private medical 
treatment was related to matters pertinent to the claim on 
appeal.  See 38 C.F.R. § 1304(c) (1999).  Therefore, the 
Board finds additional development is not warranted.



FINDING OF FACT

The veteran has not provided competent medical evidence 
demonstrating a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated that in order for a claim to be well grounded there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

Recently, the regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in VA law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Although the record does 
not reflect the RO considered this amendment, the changes are 
in accordance with Court precedent opinions and the Board 
finds the veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted 
demonstrating a current diagnosis of PTSD.  There is no 
medical evidence of a diagnosis of PTSD.  In fact, a February 
1992 VA psychiatric examination and a May 1996 private 
psychological evaluation provided diagnoses of disorders 
other than PTSD.  Other clinical evidence associated with the 
claims folder has not included a diagnosis of PTSD.  The 
Board also notes that the veteran testified in September 1998 
that he did not know whether or not he had PTSD.

In the absence of a current diagnosis of PTSD, the Board 
finds matters as to whether the claimed in-service stressors 
actually occurred, whether a causal nexus between the current 
symptomatology and the claimed in-service stressor exists, 
and whether the veteran experienced combat during active 
service are moot.  

The only evidence of a present diagnosis of PTSD is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107(a).


Duty to Assist

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  The Court has also recently 
held that absent the submission and establishment of a well-
grounded claim VA cannot undertake to assist in developing 
facts pertinent to a claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).  

The record in this case reflects that the veteran received a 
VA psychiatric examination in February 1992 and that in March 
1998 he failed to report for a scheduled VA examination.  The 
Board also notes that in his November 1991 application for VA 
benefits the veteran reported he had been treated for PTSD at 
a VA medical center in November 1991, but that VA medical 
treatment records, including records reflecting treatment at 
that facility in November 1991, do not indicate any treatment 
for PTSD.  

Although the veteran recently reported the existence of 
additional private medical treatment records, he did not 
indicate that these records were pertinent to the matter on 
appeal.  The record does not reflect that these reports 
include evidence of a diagnosis or treatment for PTSD.  
Therefore, the Board finds that VA fulfilled its duty as 
required by 38 U.S.C.A. § 5103(a) and that the veteran has 
not indicated the existence of any additional evidence that 
would well ground his service connection claim.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 9 Vet. App. 
at 344.  The veteran has failed to report for the previously 
scheduled VA examination  and other attempts by VA to obtain 
evidence that may well ground his claim have been 
unsuccessful.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 190 (1991) (affirmed 
on reconsideration, 1 Vet.App. 406 (1991)).   


ORDER

Entitlement to service connection for PTSD is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

